Citation Nr: 0730830	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  02-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the left knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1971 to 
February 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claims for service 
connection for traumatic arthritis affecting both knees, his 
right foot, and his hips, and an additional claim for 
diabetes mellitus -- including due to Agent Orange exposure.  
At his request, a hearing was scheduled to be held in January 
2003 in Washington, DC, before a Veterans Law Judge (VLJ) of 
the Board.  However, the veteran failed to appear for the 
scheduled hearing and did not contact the Board to explain 
his absence or request that his hearing be rescheduled.  So 
the Board deems his hearing request withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2007).

In August 2003, the Board denied the claims for service 
connection for traumatic arthritis of the right knee, right 
foot, and hips.  The other claims pertaining to the arthritis 
in the left knee and for diabetes mellitus were remanded to 
the RO (via the Appeals Management Center (AMC) in 
Washington, DC) for further evidentiary development.  
Following completion of the requested actions, the AMC issued 
a November 2005 supplemental statement of the case (SSOC) 
continuing the denial of these claims.  Then, upon return of 
the appeal to the Board, the claim for service connection for 
diabetes mellitus was denied and the claim for service 
connection for traumatic arthritis of the left knee again 
remanded to the AMC for still additional development.  That 
development has been completed to the extent possible and the 
case returned to the Board for further appellate 
consideration of this lone remaining claim.



The veteran already has established his entitlement to 
service connection for a chronic strain of his left knee 
(apart from the claim at issue for traumatic arthritis).  In 
an August 2007 brief from his representative, there was 
mention of the veteran being entitled to a rating higher than 
10 percent for the strain.  This additional claim has not 
been adjudicated by the RO, much less denied and timely 
appealed to the Board, so it is referred to the RO for 
appropriate development and consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claim has been obtained.

2.  The veteran does not have arthritis in his left knee as a 
result of his military service - including any trauma he may 
have sustained while on active duty.


CONCLUSION OF LAW

Traumatic arthritis of the left knee was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of August 2001, June 2005, September 2005, and May 
2006 RO letters to the veteran notifying him of the VCAA, he 
has been advised of the laws and regulations governing the 
claim on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  Correspondence 
subsequent to and including the June 2005 letter specifically 
informed him of the need to submit any evidence in his 
possession.  Moreover, evidence associated with his claims 
file for consideration includes his service medical records 
(SMRs), service personnel records, private treatment and 
examination reports, VA treatment records through April 2007, 
lay statements, Social Security Administration (SSA) records, 
and the reports of his VA compensation examinations, 
including one in March 2004 to assess the nature and etiology 
of his claimed left knee condition - the dispositive issue.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  He has not 
identified any additional evidence that needs to be obtained.  
Indeed, in August 2007 his representative stated they had no 
further evidence to submit and, therefore, were waiving VCAA 
compliance.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

The Board also has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  See 
also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III) (also discussing the timing of the VCAA notice as it 
relates to prejudicial error).  Here, the initial VCAA letter 
was sent in August 2001, prior to the February 2002 RO rating 
decision on appeal.  Even though that initial VCAA letter was 
timely since it preceded the RO's initial adjudication of the 
claim, the Board still felt compelled to remand this case to 
the RO in August 2003, and again in April 2006, to ensure 
compliance with the VCAA.  After sending the veteran the 
subsequent June 2005, September 2005 and May 2006 VCAA 
letters to comply with the Board's remand directives, the RO 
readjudicated his claim most recently in the April 2007 
supplemental statement of the case (SSOC) based on any 
additional evidence that had been received since that initial 
rating decision in question, statement of the case (SOC), and 
prior SSOC's.  These measures effectively remedied any error 
in the timing of the VCAA notice, that is, to the extent the 
initial notice - although sent prior to first adjudicating 
the claim, was insufficient to satisfy all of the VCAA's 
requirements.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (indicating that, even in situations where the 
VCAA notice was not sent until after the initial adjudication 
of the claim, the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure the timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.

The Court also indicated in Dingess, however, that where the 
grant of service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.

But in a more recent precedent case, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).the Court limited its holding in Dingess 
by clarifying that where, as here, service connection has not 
been granted as of the date of the VCAA's enactment, the 
veteran is entitled to pre-decisional notice concerning all 
elements of his claim - including the downstream disability 
rating and effective date elements.  And if this did not 
occur, there is a question of whether this is prejudicial 
error.  See Sanders v. Nicholson, 487 F.3d 881 (2007); see, 
too, Simmons v. Nicholson, 487 F.3d 892 (2007) (where the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that, once an error is identified, the burden 
shifts to VA to show the error was harmless).  See, as well, 
Overton v. Nicholson, 20 Vet. App. 427, 436 (2006) (where the 
Veterans Claims Court held that a first element notice error 
has the natural effect of producing prejudice).



Here, the veteran received the requisite Dingess notice in 
the May 2006 letter discussing the type of information and 
evidence needed to establish a downstream disability rating 
and effective date in the event his service-connection claim 
is granted.  And, as mentioned, the RO subsequently 
readjudicated his claim in the April 2007 SSOC based on the 
additional evidence that had been submitted since the initial 
rating decision at issue, SOC, and any prior SSOC.  So there 
is no prejudicial error in proceeding with final appellate 
consideration of his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


Governing Statutes, Regulations, and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as arthritis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

At the outset, the Board observes that the medical evidence 
of record does not show a current diagnosis of arthritis 
involving the veteran's left knee, to confirm he has this 
condition.  It must be confirmed by X-ray.  See 38 C.F.R. 
§ 4.71a, Code 5003.  The case law is well settled on this 
point.  See, e.g., Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
[service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim).]  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
[service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability].  On this basis, and this basis alone, service 
connection cannot be granted for left knee arthritis at this 
time.

Having said that, for sake of completeness of this decision, 
the Board will also address other aspects of the claim.

Not only is traumatic arthritis not currently shown in the 
veteran's left knee, it has never been shown by the medical 
evidence on file.  His service medical records indicate he 
experienced a fall from height that resulted in trauma to his 
left foot and hip.  That mechanism of injury could 
potentially suggest trauma to his knee, as well.  However, 
there was no mention of left knee problems at that time.  
Shortly after discharge from service, he filed claims for 
service connection for numerous conditions, including 
orthopedic disorders.  Again, though, he did not raise the 
issue of any left knee trouble at his May 1978 VA 
examination, and there were no objective clinical findings of 
a left knee abnormality at that time.  Indeed, following 
service, the record is unremarkable for any left knee 
complaints or treatment for many years, including as recently 
as the December 1989 VA orthopedic examination to assess the 
veteran's left big toe.  There were no indications of 
arthritis in the left knee within the one-year presumptive 
period following service to warrant granting service 
connection under 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 
38 C.F.R. §§ 3.307 & 3.309.

Private outpatient records from February 1997 document 
complaints of pain in the veteran's knees.  An October 2000 
VA examination of his feet also notes he ambulated with an 
antalgic gait and had "some general conformity of the left 
knee."  The diagnosis was chronic left knee strain.  In March 
2004, he had another VA orthopedic examination - this time 
to address his left knee, specifically.  He complained of 
constant left knee pain, and at the conclusion of that 
evaluation the examiner indicated the veteran's left knee 
strain was secondary to his abnormal gait.  But there still 
were no objective clinical indications of arthritis.  And to 
the extent that VA medical examiner linked the left knee 
strain, in particular, to the veteran's abnormal gait, the 
RO's contemporaneous October 2000 rating decision that 
considered the results of that evaluation (and that opinion) 
granted service connection for the left knee strain secondary 
to the veteran's left great toe disability that was 
compromising his gait.  See 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  So he is already 
receiving compensation from VA for this established 
disability, at the 10-percent level.  And any argument by his 
representative in the August 2007 brief that this disability 
should be rated higher will be considered when the RO 
adjudicates this additional issue.

In support of his claim for traumatic arthritis, the veteran 
contended in December 2003 that "common sense" dictates that 
an inability to bear weight on the foot would lead to 
increased strain on the knee, among other things.  But again, 
VA is already compensating him for this resulting impairment 
as part and parcel of his left knee "strain" disability.  
He does not have the necessary medical training and/or 
expertise to give a probative opinion on whether he also has 
arthritis in this knee, that is, aside from these effects of 
the strain.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).  
Moreover, although he no doubt has resulting pain and 
discomfort in this knee, this, too, is contemplated by the 
rating for his strain.  So even if he also had arthritis, 
which, again, there is no objective clinical indication he 
does, he still could not be compensated twice (or more) for 
this very same symptom (pain) because this would violate VA's 
anti-pyramiding regulation, 38 C.F.R. § 4.14.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

In addition to the veteran's contentions, the veteran's 
representative argues in the August 2007 brief that the claim 
on appeal is not limited to the issue of entitlement to 
service connection for traumatic arthritis.  He cites the 
Board's April 2006 remand, where the issue of receiving 
separate compensable ratings for separate manifestations of a 
service-connected condition was discussed -- in his mind 
effectively raising the issue of entitlement to an increased, 
i.e., higher rating for the left knee disability as a whole 
(inclusive of the strain).  But the laws and regulations are 
quite clear on the Board' jurisdiction to consider issues.  
38 C.F.R. § 20.200.  The Board's jurisdiction is limited to 
appeals and may not be asserted over issues that have not 
been developed or adjudicated by the RO.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.101 (2007).  So regardless 
of what points were raised in the April 2006 remand, as part 
of an effort to explain to the veteran and the RO the 
procedural and evidentiary posture of the claim on appeal, 
the Board cannot exercise jurisdiction over a claim for an 
increased rating for the veteran's service-connected left 
knee disability (strain only) that has not previously been 
raised.  Rather, this decision applies only to the veteran's 
properly appealed claim specifically for service connection 
for traumatic arthritis in this knee.  See, e.g., Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996) (discussing what does and 
does not constitute an inextricably intertwined claim).

For these reasons and bases, the claim for service connection 
for left knee traumatic arthritis must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. at 519 (1996).




ORDER

Service connection for left knee traumatic arthritis is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


